UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-7308


GARY WALL,

                   Plaintiff - Appellant,

             v.

JEFFREY ARTRIP, Delta-Building Unit Manager; T. RAIFORD, Counselor/Unit
Manager; J. FANNIN, Lieutenant; C. DEEL, Sergeant; KILBORNE, Unit
Manager; C. MURPHY, Correctional Officer; S. DAY, Lieutenant (Charlie
Building); S. FRANKLIN, Lieutenant (Charlie Building); W. SWINEY, Unit
Manager; D. TURNER, Unit Manager; D. LYNCH, Canine Unit Officer; B.
AKERS, Correctional Officer; M. COUNTS, Inmate Hearings Officer; L.
MULLINS, Inmate Hearings Officer; R. MATHENA, Warden; J. WALRATH,
Assistant Warden; G. HINKLE, Western Regional Director VDOC; L. JARVIS,
Western Regional Administrator VDOC; G. ADAMS, Lieutenant; R. KEGLEY,
Counselor; H. PONTON, Western Regional Administrator of the VDOC,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:15-cv-00097-JLK-RSB)


Submitted: August 29, 2017                               Decided: September 1, 2017


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Gary Wall, Appellant Pro Se. Nancy Hull Davidson, Assistant Attorney General,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gary Wall seeks to appeal the district court’s order granting summary judgment to

the Defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint. Before

addressing the merits of Wall’s appeal, we first must be assured that we have jurisdiction.

Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015). We may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal quotation marks

omitted); see Fed. R. Civ. P. 54(b). Generally, “a final decision is one that ends the

litigation on the merits and leaves nothing for the court to do but execute the judgment.”

Ray Haluch Gravel Co. v. Cent. Pension Fund of Int’l Union of Operating Eng’rs &

Participating Emp’rs, 134 S. Ct. 773, 779 (2014) (internal quotation marks omitted).

“Regardless of the label given a district court decision, if it appears from the record that

the district court has not adjudicated all of the issues in a case, then there is no final

order.” Porter, 803 F.3d at 696.

       Wall alleged several claims, including a retaliation claim and several due process

claims. Although the district court addressed the vast majority of these claims, it did not

address Wall’s procedural due process claim alleging that he did not receive fair

disciplinary hearings because the hearing officer did not issue a written decision

supporting her findings, did not allow Wall to testify in his defense, and was biased.

Defendants moved for summary judgment on this procedural due process claim, and Wall

                                             3
repeated this claim in his opposition to the motion. Because the district court did not

resolve this procedural due process claim, we lack jurisdiction over this appeal. See id. at

695, 699.

       Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for consideration of Wall’s procedural due process claim. We express no opinion

regarding the merits of Wall’s claims. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             4